DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on May 25, 2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 5/25/2021 has been considered by the examiner.

Drawings
4.	The drawings were received on May 25, 2021.  These drawings are accepted.

Claim Objections
5.	Claim 1 objected to because of the following informalities:  
 	On line 7 of claim 1, “the first conveter” should be changed to --the first converter--.  Appropriate correction is required.

Allowable Subject Matter
6.	Claims 1-13 are allowed.


 	Regarding claim 1, Ayai et al (US 2017/0229978) discloses a power conversion device (i.e. circuit of Figure 2) comprising: 
 	a first converter (Fig. 2, DC/DC converter 10) for outputting DC power (Fig. 2, signal outputted from DC/DC converter 10) through power conversion; 
 	a second converter (Fig. 2, DC/AC converter 11) for converting the DC power (Fig. 2, signal outputted from DC/DC converter 10) to AC power (Fig. 2, signal outputted from DC/AC converter 11); 
 	a capacitor (Fig. 2, capacitor 19) for smoothing DC voltage between the first converter (Fig. 2, DC/DC converter 10) and the second converter (Fig. 2, DC/AC converter 11); and 
 	a controller (Fig. 2, control unit 12) for performing PWM control of the first conveter (Fig. 2, DC/DC converter 10) and bipolar modulation PWM control of the second converter (Fig. 2, DC/AC converter 11).
.
 	However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination of an obvious manner discloses wherein a frequency of a first carrier wave for the PWM control of the first converter and a frequency of a second carrier wave for the bipolar modulation PWM control of the second converter are synchronized with each other, and the controller differ from each other.

 	Therefore, regarding claims 1-13, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power conversion device comprising: 
 	a first converter for outputting DC power through power conversion; 
 	a second converter for converting the DC power to AC power; 
 	a capacitor for smoothing DC voltage between the first converter and the second converter; and 
 	a controller for performing PWM control of the first conveter and bipolar modulation PWM control of the second converter, wherein 
 	a frequency of a first carrier wave for the PWM control of the first converter and a frequency of a second carrier wave for the bipolar modulation PWM control of the second converter are synchronized with each other, and 
 	the controller differ from each other.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amimoto (JP2013055794) deals with a power conversion device, Fujisaki (CN104953882) deals with a power converter, power generation system, control apparatus, and power conversion method, Fukuda (EP2651021) deals with a converter control device and air conditioner including a converter control device, Ayai et al (US 2017/0229978) deals with a conversion device, and Tsumura et al (US 2016/0380575) deals with a motor drive control device, compressor, air-sending device, and air-conditioning apparatus.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838